Opinion filed January 13, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00047-CV
                                     __________

                         ROY CALLAWAY, Appellant
                                         V.
                   ROBERT LEE STATE BANK, Appellee


                       On Appeal from the 441st District Court
                              Midland County, Texas
                          Trial Court Cause No. CV46686


                       MEMORANDUM OPINION
       This appeal arises from a dispute about the sale of a drilling rig. The case
involves a claim that a bank holding a security interest in the drilling rig committed
a conversion or conspired with others to defeat the plaintiff’s alleged ownership
interest in the rig.
       Appellant, Roy Callaway, sued multiple parties under conversion and civil
conspiracy theories. One of these parties was Robert Lee State Bank (the Bank), the
appellee in this case. The Bank filed a no-evidence motion for summary judgment
(the Motion). In response to the Motion, Appellant failed to raise a genuine issue of
material fact by responding with evidence demonstrating any alleged conversion, by
the Bank. The trial court granted the Motion, and this appeal followed. Appellant
raises fourteen issues on appeal. In the first and second issues, he alleges that the
trial court erred in granting the no-evidence motion for summary judgment with
respect to the conversion and civil conspiracy claims. In the remaining issues,
Appellant alleges errors in the exclusion of evidence and globally asserts that those
errors were harmful. We affirm.
                              Factual and Procedural History
      A. Purchase and Repair of Used Drilling Rig
      Appellant had an agreement with Latigo Pipe and Equipment (Latigo), which
was owned by Tommy Parr (Tommy), to repair a drilling rig for either future sale or
use. Latigo purchased the drilling rig, and the rig became part of Latigo’s pledged
collateral on a loan from the Bank.
      B. Agreed Ownership of Rig
      Appellant and Tommy signed an agreement on September 30, 2005, which
contained all pertinent details about the purchase and ownership of the drilling rig—
along with 3,000 feet of drilling pipe and a mud pump. 1 Per the agreement, Latigo
would own the drilling rig until all investments and expenses for the rig were paid.
Following the payment of all expenses, the listed equipment would belong to Latigo
and Appellant as equal partners (50% each). The equipment was to be stored in
Appellant’s yard, and Appellant was to make all necessary repairs. Latigo would
hold title to the equipment until such time when all expenses were recouped by both
parties. Appellant and Tommy also agreed that no mechanics liens would be filed.


      1
       The drilling pipe and mud pump are not at issue in the appeal.

                                                  2
Finally, the agreement laid out the terms of how expenses, repairs, and profits would
be divided, should Appellant and Tommy, on behalf of Latigo, agree to work the
equipment.2 Tommy’s wife, Sharilyn Parr (Sharilyn), served as a witness to this
agreement. Tommy, Sharilyn, and Appellant are all listed as being involved in the
company known as Wild West Drilling (WWD), a company they formed to work
the rig. All three are similarly listed as signatories on the WWD account they opened
at the Bank on March 28, 2006.
        C. Negotiation for Purchase of Rig
        At some point following the signing of this agreement and the opening of the
bank account, Appellant and Tommy began to work the rig. They did so until
Tommy’s death on June 10, 2006. In the four months following his death, several
events occurred. Sharilyn, along with Tommy’s son Auston, visited Appellant and
discussed the possibility of selling the drilling rig to Appellant. Appellant was
interested in purchasing the rig and continuing to use it for work.                          Sharilyn
represented to Appellant that the Bank had given a loan to Latigo and had called the
note, making the entire balance due. Part of the agreement was that the Bank would
have a lien on equipment that Latigo had in its possession, should the company be
unable to repay the loan. Later, Sharilyn told Auston that the Bank had not called
the note and that she merely wanted to sell the equipment. The Bank confirmed that,
in July 2006, it had not called the note and that the loan term was not set to end until
September 2006. The Bank discovered that Sharilyn had misled Appellant and
indicated that Appellant made several phone calls to the Bank between July 15 and
August 11, 2006, in an effort to stop Sharilyn from selling the drilling rig.




        2
         In the agreement signed on September 30, 2005, working the equipment is clarified as drilling a
well.

                                                   3
        D. Sale of Rig and Payoff of Bank Note
        Appellant was aware that the loan had not been paid off and that Latigo had
title to the rig: he offered to pay off the loan in exchange for the rig, and when he
attempted to reclaim the rig, it was represented by both Sharilyn and the Midland
County Sheriff that the rig had a lien on it. Appellant’s attorney sent a letter to the
Bank on August 11, 2006, outlining his complaints, and the Bank’s attorney
responded on August 15, 2006, requesting Appellant’s attorney to direct all future
communications to him as the Bank’s attorney. Following this exchange, Sharilyn
sold the drilling rig and other equipment to CrossTex Services, L.L.C. (CrossTex),
represented by Mark Burkett (Burkett). Using these funds, and funds transferred
from a WWD bank account, Sharilyn paid off the money owed by Latigo to the
Bank.
        The Bank released the lien it had on Latigo’s equipment, including the drilling
rig, and there is no evidence that the Bank questioned Sharilyn as to where she
received the funds to settle the loan. Sharilyn had no discussion with anyone at the
Bank with respect to the source of the funds or any details concerning the sale of the
rig.
        Appellant brought a civil suit against the Bank, Sharilyn, Latigo, Burkett, and
CrossTex. 3 This appeal follows a hearing on October 25, 2019, regarding a no-
evidence motion for summary judgment filed by the Bank. 4 The motion was
confined to Appellant’s claims against the Bank. The pivotal appellate issue around


        3
         Originally, Appellant also named Rita Pannell and Blue Ridge Resources, Inc. as defendants. Rita
Pannell, listed as vice president/secretary of Latigo, is only briefly named as having allegedly helped
Sharilyn. Blue Ridge Resources is a company belonging to Burkett, but it was quickly discovered that
CrossTex was the company named on the bill of sale and that Blue Ridge Resources does not appear to
have played a role in the events that brought about the lawsuit.
        4
          At the time of the hearing on the motion for summary judgment, the case had been pending in the
trial court for thirteen years.

                                                   4
which his other issues revolve is whether a genuine issue of material fact regarding
conversion by the Bank was raised by Appellant. Following the order granting the
motion in favor of the Bank, Appellant settled with the remaining parties, including
Sharilyn.
                                Standard of Review
      We review the trial court’s grant of summary judgment de novo. Lujan v.
Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018) (citing Provident Life & Accident Ins.
Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003)). However, a trial court’s decision
to exclude or admit summary judgment evidence is reviewed for an abuse of
discretion. Id. at 84–85 (citing Starwood Mgmt., LLC v. Swaim, 530 S.W.3d 673,
678 (Tex. 2017)). When the trial court’s order does not specify the grounds for its
summary judgment, we will affirm it if any of the theories are meritorious. Knott,
128 S.W.3d at 216. If an appellant fails to challenge all grounds on which the
summary judgment may have been granted, the appellate court must uphold the
summary judgment. Heritage Gulf Coast Props., Ltd. v. Sandalwood Apartments,
Inc., 416 S.W.3d 642, 653 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
      Under the Texas Rules of Civil Procedure, a no-evidence motion for summary
judgment is required to “state the elements as to which there is no evidence.”
TEX. R. CIV. P. 166a(i). The nonmovant has the entire burden to produce evidence
raising a genuine issue of material fact once the movant files a no-evidence motion.
TEX. R. CIV. P. 166a(i); see Town of Dish v. Atmos Energy Corp., 519 S.W.3d 605,
608 (Tex. 2017) (summary judgment was proper when the nonmovant did not
respond to no-evidence motion).
      For a no-evidence motion for summary judgment, the standard of review is
identical to the standard used in reviewing a directed verdict. Amwins Specialty
Auto, Inc. v. Cabral, 582 S.W.3d 602, 607 (Tex. App.—Eastland 2019, no pet.)


                                         5
(citing Merriam v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013)); see also
King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750−51 (Tex. 2003). “A no
evidence point will be sustained when (a) there is a complete absence of evidence of
a vital fact, (b) the court is barred by the rules of law or evidence from giving weight
to the only evidence offered to prove a vital fact, (c) the evidence offered to prove a
vital fact is no more than a mere scintilla, or (d) the evidence conclusively establishes
the opposite of the vital fact.” King Ranch, Inc., 118 S.W.3d at 751 (quoting Merrell
Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)).
      The burden is on the nonmovant to raise a genuine issue of material fact about
the elements challenged in the no-evidence motion for summary judgment. TEX. R.
CIV. P. 166a(i); First United Pentecostal Church v. Parker, 514 S.W.3d 214, 220
(Tex. 2017). A fact is “material” only if it affects the outcome of the suit under the
governing law; a material fact issue is “genuine” only if the evidence is such that a
reasonable jury could find the fact in favor of the nonmovant. Rayon v. Energy
Specialties, Inc., 121 S.W.3d 7, 11–12 (Tex. App.—Fort Worth 2002, no pet.). The
nonmovant must produce more than a scintilla of evidence to raise a genuine issue
of material fact on the challenged elements. First United Pentecostal Church, 514
S.W.3d at 220. A nonmovant produces more than a scintilla of evidence when the
evidence rises to a level that would enable reasonable and fair-minded people to
differ in their conclusions. Ford Motor Co. v. Ridgeway, 135 S.W.3d 598, 601 (Tex.
2004). A nonmovant produces no more than a scintilla of evidence when the
evidence is “so weak as to do no more than create a mere surmise or suspicion of a
fact.” Forbes, Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 172 (Tex. 2003)
(quoting King Ranch, Inc., 118 S.W.3d at 751). We consider the evidence “in the
light most favorable to the non-movant, disregarding all contrary evidence and




                                           6
inferences.” King Ranch, Inc., 118 S.W.3d at 751 (citing Merrell Dow Pharm., Inc.,
953 S.W.2d at 711).
                                                Analysis
        We will discuss Appellant’s fourteen issues in the broad context of his three
primary allegations: conversion, civil conspiracy, and evidentiary challenges.5
        A. Evidentiary Challenges
        In Issues 3 through 14, Appellant complains of the trial court’s rulings on the
Bank’s objections to Appellant’s summary judgment evidence. We address these
issues first because potentially they define the evidence to be considered when ruling
on all other Appellant issues. At the outset, we note that an appellate brief “must
contain clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). Rule 38.1 requires
both citation to authority and substantive analysis in regard to an issue, and failure
to provide either constitutes a waiver of the issue on appeal. Alvarez v. State, 2021
WL 3923250, at *2 (Tex. App.—Eastland Sept. 2, 2021, no pet.) (mem. op., not
designated for publication); see also Castille v. Service Datsun, Inc., 2017 WL
3910918, at *13 (Tex. App.—Houston [1st Dist.] Sept. 7, 2017, no pet.) (mem. op.)
(finding that appellants waived their jury instruction complaint for failure to provide
clear argument or authority in their brief); Huml v. Mitrisin, 473 S.W.3d 821, 824
(Tex. App.—El Paso 2015, no pet.) (affirming trial court on grounds that pro se
appellant failed to cite legal authority or to provide substantive analysis of the legal

        5
          In the case under review, Appellant has alleged no facts and presented no summary judgment
evidence establishing or tending to establish that any special or confidential relationship existed between
Appellant and the Bank. As a general rule, in an ordinary banking relationship, no special or fiduciary
relationship has been created. See, e.g., Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962); Strobach v.
WesTex Cmty. Credit Union, 621 S.W.3d 856, 873 (Tex. App.—El Paso 2021, pet. denied); Mfrs. Hanover
Tr. Co. v. Kingston Inv’rs Corp., 819 S.W.2d 607, 610 (Tex. App.—Houston [1st Dist.] 1991, no writ);
Victoria Bank & Tr. Co. v. Brady, 779 S.W.2d 893, 902 (Tex. App.—Corpus Christi–Edinburg 1989), aff’d
in part, rev’d in part on other grounds, 811 S.W.2d 931 (Tex. 1991).

                                                    7
issues presented, resulting in waiver of the complaint); Washington v. Bank of New
York, 362 S.W.3d 853, 854–55 (Tex. App.—Dallas 2012, no pet.) (finding that pro
se appellant waived issue on appeal by inadequately briefing it). Even if we assume
that Appellant is correct in his assertion that the trial court erred in excluding the
evidentiary items challenged in Appellant’s Issues 3 through13, as further discussed
below, without evidence of conversion by the Bank, it would not affect our
disposition of this appeal.
        In our review of Appellant’s documents, tendered and excluded by the trial
court and complained of in Appellant’s Issues 3 through 13, while they may
implicate other parties, we observe that they provide no evidence on the linchpin
issue of the Bank’s alleged conversion.6


        6
         In Appellant’s Issues 3 through 7, he complains of exclusion by the trial court of his affidavit.
Appellant argues (twice) within his brief that the affidavit “merely explained that a hazy or confusing
situation” existed and that Appellant was requesting “that things be worked out” before any sale occurred.
This is not evidence of the Bank’s involvement in the sale or of the Bank’s conversion of property subject
to the sale. While Appellant attempts to establish, through the affidavit, some notice to the Bank of
Appellant’s dispute with Sharilyn, Appellant provides no case law that a duty on the Bank was created
thereby, nor does the affidavit create a fact question by providing some evidence of conversion on the part
of the Bank.

          In Appellant’s Issue 8, he complains that the temporary injunction transcript was not admitted. The
trial court itself was an integral part of the temporary injunction hearing, and how the transcript provides
evidence on the pivotal issue of the Bank’s participation in conversion is not briefed, nor was it explained
to the trial court to preserve the argument.

        In Appellant’s Issue 9, he complains that the letter from his attorney to the Bank was not admitted.
The letter provides hearsay information and was not offered on any limited basis stated by Appellant.
Furthermore, other than some notice to the Bank of Appellant’s dispute with Sharilyn, Appellant provides
no evidence or case law of any duty on the part of the Bank, nor does the letter provide evidence of the
Bank’s conversion.

        In Appellant’s Issue 10, he complains that the original title certificate for the truck on which the rig
was mounted was not admitted. This document provides no evidence of the Bank’s participation in a
conversion.


                                                       8
        Appellant inadequately addresses the relevancy, provides no cases in support,
and ignores an examination of alleged harms that he claims he suffered by the
exclusion of his proffered summary judgment evidence. Importantly, Appellant is
also unable to show that the excluded evidence would have established a nexus
demonstrating that the Bank was guilty either of conversion, or without same, a civil
conspiracy with Sharilyn to convert property. Mere receipt of money in repayment
of an arm’s length loan transaction is not evidence of an intentional tort like
conversion, nor is it evidence of a conspiracy. See Eckman v. Centennial Sav. Bank,
757 S.W.2d 392, 398 (Tex. App.—Dallas 1988, writ denied); see also Immobiliere


         In Appellant’s Issue 11, he complains that sixty pages of bank records obtained through discovery
were not admitted and that they provide some indication of conversion by Sharilyn of WWD receivables
wired to Latigo’s account. Appellant provides no case law establishing any duty on the part of the Bank,
nor did the records provide evidence of conversion on the part of the Bank.

         In Appellant’s Issue 12, he complains that his summary of checking account records of WWD was
not admitted under Rule 1006 of the Texas Rules of Evidence. The law gives wide discretion to the trial
court in determining whether the records were so voluminous as to require a summary and whether the
summary was helpful or necessary to the trier of fact in order to expedite a trial. The trial court decided
matters of law and fact in this matter. Rule 1006 is a rule of convenience. The trial court within its
discretion determines whether the summary was helpful to it and, since the records themselves were
available and admitted, we cannot find an abuse of discretion on the part of the trial court in not admitting
Appellant’s summary. Further Appellant provides no case law in support of his position that the exclusion
of the summary under these circumstances was an abuse of discretion.

          In Appellant’s Issue 13, he complains that the trial court erred in sustaining a motion to strike those
records that were not admitted. Records and exhibits not admitted should be stricken from review by the
trier of fact and from consideration by the trial court in legal determinations. Pulte Homes of Texas, L.P. v.
Texas Tealstone Resale, L.P., No. 02-16-00029-CV, 2017 WL 1738023 (Tex. App.—Fort Worth May 4,
2017, no pet.) (per curiam mem. op.). Appellant provides no case law in support of his argument that the
trial court should not strike records/exhibits that were not admitted.

          In Appellant’s Issue 14, he globally complains of harm as a result of the trial court failing to admit
those documents listed in Issues 3 through 13. Because we do not find any relevance to the documents
tendered, and because they provide no evidence of conversion on the part of the Bank, we find no error by
the trial court in excluding same. It is, therefore, unnecessary for this court to proceed into a discussion of
and a review of harm resulting from the trial court’s rulings thereon.

                                                       9
Jeuness Establissement v. Amegy Bank Nat’l Ass’n, 525 S.W.3d 875, 881–82 (Tex.
App.—Houston [14th Dist.] 2017, no pet.). Notwithstanding that Issues 3 through
14 were inadequately briefed, because the excluded documents did not contain
evidence of conversion, without which there is no conspiracy—elements on which
we uphold the no-evidence summary judgment—this court need not reach the
question of whether the trial court abused its discretion in sustaining the Bank’s
objections to Appellant’s proposed evidence.
        B. Conversion – No Evidence of Element of Dominion and Control by Bank
                1. Generally
        In his second issue on appeal, Appellant contends that the trial court erred in
granting summary judgment with respect to Appellant’s claim of conversion. The
Bank alleged in the Motion that there was no evidence to support the following
element of Appellant’s conversion claim: that the Bank exercised dominion or
control of the drilling rig. The Bank also asserted that, without such proof, no
damages could be assessed against the Bank. Importantly, the Bank points out that
Appellant made no response to the Bank’s no-evidence motion as to the element of
damages. 7
        Appellant contends that there were two separate acts of conversion by the
Bank in which the Bank exercised dominion or control over Appellant’s property:
(1) the Bank received funds from the sale of the drilling rig and the truck to which it
was mounted, and it applied those funds to the Latigo loan debt on the rig, and (2) the
Bank transferred funds from WWD’s account to Latigo’s account, despite
Appellant’s claim that he did not authorize such transfers.




        7
         Although this alone might be sufficient for the trial court to grant the Motion, we proceed with the
discussion surrounding the element of dominion and control over personal property.

                                                     10
       Regarding Appellant’s claim of conversion of the rig, truck, and equipment,
conversion occurs when a person or entity makes “an unauthorized, wrongful
assumption and exercises dominion and control over the personal property of
another to the exclusion of or inconsistent with the owner’s rights.” Paschal v. Great
W. Drilling, Ltd., 215 S.W.3d 437, 456 (Tex. App.—Eastland 2006, pet. denied)
(citing Waisath v. Lack’s Stores, Inc., 474 S.W.2d 444, 447 (Tex. 1971)). 8
               2. No conversion in the transfer of funds between accounts
       Concerning Appellant’s complaint about a transfer of funds from the WWD
account to the Latigo account, summary judgment for the Bank was proper. An
allegation for the conversion of money arises only where the money can be
“identified as a specific chattel, meaning it is ‘(1) delivered for safe keeping;
(2) intended to be kept segregated; (3) substantially in the form in which it is
received or an intact fund; and (4) not the subject of a title claim by the keeper.’”
Lawyers Title Co., 424 S.W.3d at 718 (quoting Entm’t Merch. Tech., L.L.C. v.
Houchin, 720 F. Supp. 2d 792, 799 (N.D. Tex. 2010)).
       Here, Appellant produced no evidence of a standing directive to the Bank to
keep accounts or certain funds in the accounts separated; no evidence that the funds
were identified as, for, or from a specific chattel; and no evidence that the money
constituted an intact fund.            The accounts in question were common business
checking and operating type accounts. Regarding funds transferred from a WWD
account to a Latigo account, Appellant also failed to present evidence to show that

       8
        To establish a claim for conversion, the plaintiff must prove:
       (1) the plaintiff owned or had possession of the property or entitlement to possession;
       (2) the defendant unlawfully and without authorization assumed and exercised [dominion
       or] control over the property to the exclusion of, or inconsistent with, the plaintiff’s rights
       as an owner; (3) the plaintiff demanded return of the property; and (4) the defendant refused
       to return the property.
Lawyers Title Co. v. J.G. Cooper Dev., Inc., 424 S.W.3d 713, 718 (Tex. App.—Dallas 2014, pet. denied).
The plaintiff also has a duty to establish that he was injured by the conversion. Id.

                                                     11
the Bank unlawfully and without authorization assumed and exercised control over
the property to the exclusion of, or inconsistent with, the plaintiff’s (Appellant’s)
rights as an owner. According to documents submitted as part of the clerk’s record,
Sharilyn was a signatory on the bank account for WWD. There is no evidence to
indicate that Sharilyn’s access to the account had been revoked, nor is there any
evidence to support that the Bank refused to allow Appellant access to his property.
Under the circumstances, the Bank has taken no action regarding the account monies
that could be construed as conversion. See Eckman, 757 S.W.2d at 398 (claim of
conversion by payment of money that is not an intact fund nor identified as a specific
chattel fails as a matter of law).
             3. The contested element of dominion and control
      In response to the Bank’s no-evidence motion for summary judgment,
Appellant failed to produce material evidence of the Bank’s “dominion or control”
exercised over the drilling rig and equipment, a required element of Appellant’s
conversion claim. The Bank’s motion required that Appellant produce in response,
more than a scintilla of evidence that dominion or control was exercised by the Bank.
The only “action” by the Bank was taking a security interest in personal property, of
which Latigo was at least half owner, and then properly releasing the security interest
once the lien was paid off. “We agree . . . that the mere taking and recording of a
security interest upon personal property even though from someone who is not the
true owner does not constitute conversion, when the party taking the security interest
never exercises ownership or control other than the filing of the security interest.”
Prewitt v. Branham, 643 S.W.2d 122, 123 (Tex. 1982). Under the facts of the case
before us, the Bank may have taken or recorded a security interest, but no evidence
demonstrates an act of exercising ownership or control of the rig.




                                          12
      This is not a matter where material evidence demonstrates that the Bank
foreclosed on personal property to satisfy an outstanding loan. In fact, the Bank had
never called the loan nor accelerated the debt. Rather, Sharilyn allegedly satisfied a
Latigo loan debt incurred for the benefit of the partnership by a transfer of monies
from the partnership account and/or the sale of the contested rig and equipment. This
transaction occurred in 2006, and summary judgment for the Bank was granted in
2019. In the extended time available for investigation, Appellant developed no
material evidence of conversion by the Bank and, in response to the no-evidence
motion for summary judgment, tendered no material evidence of acts of conversion
of the partnership equipment by the Bank about which Appellant here complains.
             4. Acts of conversion by Sharilyn, not the Bank
      With respect to conversion, the petition alleged, and the evidence presented
by the parties shows, that Sharilyn was the only actor. Sharilyn withdrew funds from
an account on which she was an authorized signatory to transfer them to another
authorized account. Sharilyn then paid off the Latigo loan on the rig and associated
equipment—allegedly with funds from that account, which required the Bank to
release the equipment as loan collateral, having no further claim on it. Sharilyn sold
the equipment to an unrelated third party. While Appellant sued Sharilyn, he has
since settled with her but has maintained his conversion and conspiracy claims
against the Bank. The Bank, however, “had neither possession nor the right to
possession [of the rig and equipment], but by virtue of [apparently] unperfected liens
had only a right to obtain satisfaction of the debt owed to them.” Crutcher v. Cont’l
Nat’l Bank, 884 S.W.2d 884, 889 (Tex. App.—El Paso 1994, writ denied).
Therefore, Appellant has “no cause of action against the Bank for conversion.” Id.




                                         13
              5. Appellant’s evidence in response to no-evidence motion
      Regarding the sale of the drilling rig, Appellant presents no evidence to show
the required element that the Bank unlawfully and without authorization assumed
and exercised control over the property to the exclusion of, or inconsistent with, the
plaintiff’s (Appellant’s) rights as an owner. There is no evidence that the Bank ever
had possession of the drilling rig or that the Bank made the sale of the drilling rig to
CrossTex. While there is possible evidence that would indicate Sharilyn both
exercised control of the rig (by calling the Sheriff’s department) and excluded
Appellant’s rights as an owner (by selling the truck mounted drilling rig),9 Sharilyn
is not the Bank in this case. Further, none of the excluded evidence supports this
element of conversion.
                      a. Appellant’s pleadings contradict dominion and control by the
              Bank
      The record contains no evidence to support the second element of Appellant’s
conversion claim: the exercise of dominion and control over property belonging to
Appellant. In Appellant’s response to the Bank’s no-evidence motion for summary
judgment, he claims that the Bank acted with Sharilyn to illegally sell the drilling
rig which Appellant held title to, that the Bank knew Appellant had title to that
property, and that the Bank used the funds from that sale to satisfy Latigo’s loan
obligations. Appellant indicates that the sale itself is evidence that the Bank
exercised dominion or control over the drilling rig. This claim is contrary to the live
pleadings of Appellant in his third amended petition (the Petition). See Eckman, 757
S.W.2d at 398 (claim not pled in the trial court fails on appeal as a matter of law).
In the Petition, Appellant conceded that Sharilyn had authority to withdraw funds
from the WWD account at the Bank and that she was meant to withdraw these funds


      9
       Appellant had title to the truck to which the rig was mounted.

                                                  14
to pay Latigo’s bank note. There is no evidence to indicate that the Bank was privy
to the discussion of repayment, nor is there evidence that Sharilyn’s authority to
withdraw funds from the WWD account had been revoked at the time that the
transaction occurred. In the Petition, Appellant also alleges that Sharilyn, not the
Bank, sold and illegally exercised dominion and control of WWD assets (the drilling
rig) without authority.
                    b. Appellant’s exhibits do not support Bank dominion and control
      Appellant points to three exhibits in support of his assertion that the Bank
illegally exercised dominion and control over Appellant’s property: Appellant’s
sworn affidavit (Exhibit No. 2), letters between Appellant’s and Appellee’s attorneys
(Exhibit No. 4), and the application for and title to a white, 1974 Road Boss truck
(Exhibit No. 8). Appellant points to no specific part of these exhibits to support the
claim that the Bank had dominion or control over Appellant’s property, nor do any
of the exhibits support this assertion.
      Appellant’s affidavit – In his affidavit, Appellant indicated that the Bank had
failed to provide bank statements to Appellant (but he did not provide a nexus as to
how that alleged fact is the proximate cause of his harm), that Appellant’s attorney
sent a letter to the Bank, and that Appellant called the Bank and spoke with someone
who allegedly told Appellant that “the bank would do whatever it needed to do to
recover its monies.” Though Appellant states that he told a bank employee, with
unknown authority, that Sharilyn had lied to him to get the drilling rig, this would
only support an inference that Sharilyn, not the Bank, had control or dominion over
the rig. See Eckman, 757 S.W.2d at 398 (legal and factual conclusions about acts or
omissions of the bank and its agents made in an affidavit were insufficient to raise a
fact issue as to a claim of conspiracy).




                                           15
         Attorney letters – The first of the letters between attorneys was sent by
Appellant’s counsel to the Bank on August 11, 2006. The letter includes allegations
that Sharilyn had not followed through on promises made to Appellant, but nothing
to indicate that the Bank had contributed to or supported Sharilyn’s actions. Aside
from Appellant’s last allegation that the Bank had called the note and had a right to
the equipment, there is no evidence that the Bank did in fact have dominion or
control over the drilling rig. 10 The Bank’s attorney responded on August 15, 2006,
to inform Appellant’s counsel that all communication regarding these matters should
thereafter be directed to him, and he invited further communication.
         The truck title – Exhibit No. 8, which is the title to the truck, does not
demonstrate that the Bank had ever seen this document at the time of the dispute,
nor does it show that the Bank exercised control over the rig or the truck on which
it was mounted. The documents are solely related to the title for the truck, not the
rig itself, and as such do not match any claims that the rig was removed from
Appellant’s ownership illegally. The legal title to the truck falls short of ownership
of the rig and, importantly, does not provide evidence that the Bank exercised any
sort of dominion or control over either the truck or the drilling rig.
         Appellant failed to present any evidence to support his claim that the Bank
exercised any control over the drilling rig—illegally or otherwise. Without such
evidentiary support, Appellant failed to carry his burden to produce evidence as to
the contested element of conversion, without which, summary judgment granted by
the trial court was proper. We overrule Appellant’s second issue.

         10
           The attorney letter for Appellant dated August 11, 2006, informs the Bank of Appellant’s dispute with
Sharilyn, acknowledges a loan from the Bank to be repaid in order for the drilling rig to “be owned free and clear,”
and concludes that there exists “a very hazy and uncertain situation with respect to the legal status of the drilling rig.”
The letter merely requests contact with the Bank to “attempt to resolve this matter” without which litigation might
follow. It does not claim that the Bank loan has been repaid, purport to direct the Bank in any way or to withdraw any
authorization of Sharilyn on any accounts, nor does it purport to prohibit the use of any funds, from any source, to pay
off the Latigo loan.

                                                           16
      C. Civil Conspiracy – a Derivative Tort
      In his first issue, Appellant asserts that the trial court erred when it granted the
no-evidence motion for summary judgment with respect to Appellant’s claim of civil
conspiracy against the Bank. The Texas Supreme Court has repeatedly called civil
conspiracy a “derivative tort,” meaning that it depends on an underlying tort or
illegal act. Agar Corp., Inc. v. Electro Circuits Int’l, LLC, 580 S.W.3d 136, 140–41
(Tex. 2019). This means that the civil conspiracy is connected to the underlying tort
and survives or fails alongside it. Id. at 141. It is not the agreement itself that gives
rise to the cause of action, but the “injury to the plaintiff resulting from [another] act
done pursuant to the common purpose.”            Id. (alteration in original) (quoting
Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 925 (Tex. 1979)). “Civil
conspiracy depends entirely on the injury caused by the underlying tort; the injury is
the damage from the underlying wrong, not the conspiracy itself.” Id. In Massey v.
Armco Steel Co., the five elements of conspiracy were defined as: “(1) two or more
persons; (2) an object to be accomplished; (3) a meeting of minds on the object or
course of action; (4) one or more unlawful, overt acts; and (5) damages as the
proximate result.” 652 S.W.2d 932, 934 (Tex. 1983). Both before and after Massey,
conspiracy decisions emphasized that the damages come from the underlying
wrongful act, and it is improper to read these elements to mean that the litigated
damages must only be proximately caused by the conspiracy itself. Agar, 580
S.W.3d at 141.
      There are two reasons why we must uphold the trial court’s no-evidence
summary judgment as to Appellant’s claim that the Bank was part of a civil
conspiracy: (1) Appellant’s judicial admission and (2) no evidence of an underlying
tort. In Appellant’s first amended response to the no-evidence motion for summary
judgment (the Response), Appellant admitted that the Bank could not have been


                                           17
engaged in a conspiracy, as the Bank did not have knowledge of the purpose of the
conspiracy. 11 In the Response, Appellant focused primarily on the alleged acts taken
by Sharilyn, rather than the Bank. Even if this statement were not considered,
Appellant failed to present summary judgment evidence that the Bank was, first,
guilty of the underlying tort of conversion or that the Bank in any way colluded or
shared a course of action with Sharilyn.
       None of the evidence that was excluded would have shown that such collusion
is applicable here. In large part, Appellant relies on the letter sent from his attorney
to the Bank as evidence of the Bank’s knowledge of and part in a conspiracy.
Appellant’s reliance thereon is misplaced. See First United Pentecostal Church, 514
S.W.3d at 224 (“But even where a conspiracy is established, [any] wrongful acts by
one member of the conspiracy that occurred before [an agreement is made] do not
simply carry forward, tack on to the conspiracy, and support liability for each
member of the conspiracy as to the prior acts. . . . [T]he actions agreed to by the
conspirators must cause the damages claimed.” (emphasis added) (citation omitted)).
Evidence of the Bank’s alleged shared object and purpose with Sharilyn must be
shown to have existed prior to her affirmative acts in order for the Bank to have
conspired with her in those actions. Appellant asserts that the Bank was on notice
of Sharilyn’s bad acts as a result of the letter that was sent from his attorney to the
Bank—and that the Bank’s lack of action following the letter is a type of consent
that subjects the Bank to liability for civil conspiracy.12 We disagree. The letter was
sent in August 2006, and the record shows that in June and July of 2006, Sharilyn
removed funds from the WWD account, lied to Appellant about the Bank note being


       11
          “Robert Lee State Bank did not have knowledge of a Purpose [sic] of conspiracy, therefore it
could not have been engaged in a conspiracy.”
       12
            See footnote 10, supra.

                                                 18
called, and informed the sheriff that the drilling rig had a lien on it preventing
removal thereof. These events having occurred prior to the notice letter of August
2006, may not then be attributed to the Bank for the purpose of such a conspiracy.
Further, there is no evidence to indicate that at any point the Bank knowingly assisted
Sharilyn in tortious acts or that there was some sort of conspiratory agreement in
place before—or after—the attorney’s letter in August 2006. There is nothing in the
record evidencing that the Bank contributed to the harm alleged by Appellant.
Accordingly, we overrule Appellant’s first issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


January 13, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           19